Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding Claims 1 and 13, Applicant recites, “other end side”.  This term lacks antecedent basis.  Appropriate action is required.

	Regarding Claim 7, Applicant recites, “the first end pad”.  This term lacks antecedent basis.  Appropriate action is required.

	Regarding Claim 8, Applicant recites, “other surface”.  This term lacks antecedent basis.  Appropriate action is required.

	Regarding Claim 9, Applicant recites, “wherein an end of the first extension pad is the same as an end of the second end pad”.  It’s unclear how distinct elements can be the same.  Appropriate action is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0093752 A1) in view of Steckemetz et al. (US 2015/0007865 A1).

In view of Claim 1, Kim et al. teaches a solar panel (Figure 1) comprising:
a plurality of solar cells including first and second solar cells (Figure 5, #151-#152 & Paragraph 0082); and
a plurality of wiring members electrically connecting the first and second solar cells (Figure 5, #142 & Paragraph 0082),

a semiconductor substrate (Figure 4, #10 & Paragraph 0049);
a first conductive region positioned at one surface of the semiconductor substrate (Figure 4, #20 & Paragraph 0051); and
a first electrode electrically connected to the first conductive region (Figure 4-5, #42 & Paragraph 0082);
wherein the first electrode includes a plurality of first finger lines that are formed in a first direction and are parallel to each other (Figure 9, #42a & Paragraph 0085), and a first busbar (Figure 9, #42b) including a plurality of first pad portions that are electrically connected to the first finger lines and are positioned in a second direction intersecting the first direction (Figure 9, #422a-b & Paragraph 0112),
wherein the plurality of first pad portions include a first end pad positioned on one end side of the first bus bar and on which an end of the wiring member is positioned, and a first extension pad positioned on the other end side of the first bus bar and on an extension of the wiring member (Figure 9, #422a –either element is the first pad portion or first extension pad & Paragraph 0112).
What Kim et al. does not disclose is that an area of the first end pad is different from an area of the first extension pad.
Steckemetz et al. teaches an area of a first end pad is different from an area of a first extension pad (Figure 10-11).  Steckemetz et al. teaches that a sequence of contact surfaces can be used which reduces in the X-direction, that is, in the direction of a cell connector, wherein a stepped decrease in length of the contact surfaces can be configured or even a significant decrease can be configured wherein it is preferred to configure a decrease in the lengths of the contact surfaces such that the contact surfaces located on the edge of the solar cell have the maximum lengths, because the strongest 

In view of Claim 2, Kim et al. and Steckemetz et al. are relied upon for the reasons given above in addressing Claim 1. Steckemetz et al. is relied upon to teach why it would be obvious to have the first end pad and first extension pads would be different from each other in a total length in the second direction (Figure 10-11).  One of ordinary skill in the art that incorporates the teaching of Steckemetz et al. into Kim et al. would also have differences in the outer area (See Annotated Kim et al. Figure 9, below).
Annotated Kim et al. Figure 9

    PNG
    media_image1.png
    609
    586
    media_image1.png
    Greyscale


In view of Claim 3, Kim et al. and Steckemetz et al. are relied upon for the reasons given above in addressing Claim 1.  Steckemetz et al. teaches a sum of total overlapping areas of the first end pad and the wiring member is different form a sum of total overlapping areas of the first extension pad and wiring member (See Annotated Steckemetz et al. Figure 11, below).
Annotated Steckemetz et al. Figure 11

    PNG
    media_image2.png
    430
    679
    media_image2.png
    Greyscale

In view of Claim 4, Kim et al. and Steckemetz et al. are relied upon for the reasons given above in addressing Claim 2.  Kim et al. teaches that at least one of the first end pad and the first extension pad includes a plurality of sub-pads (See Annotated Kim et al. Figure 9, below).  Steckemetz et al. is relied upon to disclose the first end pad and the first extensions pads are different from each other in a number of pads (Figure 10-11).
Annotated Kim et al. Figure 9

    PNG
    media_image1.png
    609
    586
    media_image1.png
    Greyscale

	In view of Claim 5, Kim et al. and Steckemetz et al. are relied upon for the reasons given above in addressing Claim 1.  Kim et al. was relied upon to teach first pad portions and first extension pads (See Annotated Kim et al. Figure 9, below).  Steckemetz et al. is relied upon to teach why an outer area of the first extension pad would be greater than an outer area of the first end pad (Figure 10-11).
Annotated Kim et al. Figure 9

    PNG
    media_image3.png
    609
    586
    media_image3.png
    Greyscale

	In view of Claim 6, Kim et al. and Steckemetz et al. are relied upon for the reasons given above in addressing Claim 5.  Steckemetz et al. teaches a total length of the first extension pad in the second direction is greater than a total length of the first end pad in the second direction (Figure 10-11).

	In view of Claim 7, Kim et al. and Steckemetz et al. are relied upon for the reasons given above in addressing Claim 5.  Steckemetz et al. teaches the plurality of first pad portions further includes a first inner pad between the first pad and the first extension pad, wherein the outer area of the first end pad 

	In view of Claim 8, Kim et al. and Steckemetz et al. are relied upon for the reasons given above in addressing Claim 5.  Kim et al. teaches that each of the first and second solar cells further includes:
a second conductive region positioned at the other surface of the semiconductor substrate (Figure 3, #30 & Paragraph 0042); and
a second electrode electrically connected to the second conductive region (Figure 3, #44 & Paragraph 0042),
wherein the second electrode includes a second bus bar including a plurality of second pad portions positioned in the second direction (Figure 9, #422),
wherein the plurality of second pad portions include a second extension pad positioned on one end side of the second bus bar, and a second end pad position on the other end side of the second busbar (Figure 9, #422a – the pads on the “ends”).
Kim et al. discloses that the solar cell panel is bi-facial, meaning the electrode configuration on the front and back is the same.
What Kim et al. does not disclose is that an outer area of the second extension pad is different from an outer area of the second end pad.
Steckemetz et al. teaches an area of a end pad is different from an area of a extension pad (Figure 10-11).  Steckemetz et al. teaches that a sequence of contact surfaces can be used which reduces in the X-direction, that is, in the direction of a cell connector, wherein a stepped decrease in length of the contact surfaces can be configured or even a significant decrease can be configured wherein it is preferred to configure a decrease in the lengths of the contact surfaces such that the contact surfaces located on the edge of the solar cell have the maximum lengths, because the strongest mechanical 

	In view of Claim 9, Kim et al. and Steckemetz et al. are relied upon for the reasons given above in addressing Claim 8.  The Examiner is taking the position that there is a sense of symmetry in the device such that the first extension pads and the second end pad would be aligned when viewing the solar cell panel from a cross-section view (Figure 8).

	In view of Claim 10, Kim et al. and Steckemetz et al. are relied upon for the reasons given above in addressing Claim 1.  Kim et al. teaches that the first and second solar cells each have a long axis and a short axis, wherein the first direction is parallel to the long axis of the first and second solar cells and the second direction is parallel to the short axis of the first and second solar cells, such that the wiring members connect the first and second solar cells along the short axis (Figure 5, #142 is parallel to the short axis while the long axis has finger electrodes parallel to it).

	In view of Claim 11, Kim et al. and Steckemetz et al. are relied upon for the reasons given above in addressing Claim 1.  Kim et al. teaches a number of the plurality of wiring members one on surface of the solar cell in the first direction is 6 to 33, a width of each of the plurality of wiring members is 250-500 microns and a plurality of wiring members have a cross-sectional shape include a circular or rounded portion (Figure 6-7 & Paragraph 0165).

	In view of Claim 12, Kim et al. and Steckemetz et al. are relied upon for the reasons given above in addressing Claim 1.  Kim et al. teaches a width of each of the plurality of wiring members is greater than a width of the first finger line in the second direction and is less than a width of the first pad portion in the first direction (Figure 7 & 9).

In view of Claim 13, Kim et al. teaches a solar cell (Figure 3-4) comprising:
a semiconductor substrate (Figure 4, #10 & Paragraph 0049);
a first conductive region positioned at one surface of the semiconductor substrate (Figure 4, #20 & Paragraph 0051); and
a first electrode electrically connected to the first conductive region (Figure 4-5, #42 & Paragraph 0082);
wherein the first electrode includes a plurality of first finger lines that are formed in a first direction and are parallel to each other (Figure 9, #42a & Paragraph 0085), and a first busbar (Figure 9, #42b) including a plurality of first pad portions that are electrically connected to the first finger lines and are positioned in a second direction intersecting the first direction (Figure 9, #422a-b & Paragraph 0112),
wherein the plurality of first pad portions include a first end pad positioned on one end side of the first bus bar and a first other end pas positioned on the other end side of the first busbar(Figure 9, #422a –either element is the first pad portion or first extension pad & Paragraph 0112).
What Kim et al. does not disclose is that an area of the first end pad is different from an area of the first extension pad.


	In view of Claim 14, Kim et al. and Steckemetz et al. are relied upon for the reasons given above in addressing Claim 13.  Steckemetz et al. teaches the first one end pad and the first other end pad are different from each other in an outer area (Figure 10-11).

	In view of Claim 15, Kim et al. and Steckemetz et al. are relied upon for the reasons given above in addressing Claim 13. Steckemetz et al. teaches a sum of total formation areas of the first one end pad (Figure 11, large pad) is different from a sum of total formation areas of the first other end pad (Figure 11, smaller pads).


Annotated Steckemetz et al. Figure 10

    PNG
    media_image4.png
    425
    835
    media_image4.png
    Greyscale

	In view of Claim 17, Kim et al. and Steckemetz et al. are relied upon for the reasons given above in addressing Claim 13.  Steckemetz et al. teaches the outer area of the first other end is greater than an outer area of the first one end (Figure 10, the left end is greater than the other end).

	In view of Claim 18, Kim et al. and Steckemetz et al. are relied upon for the reasons given above in addressing Claim 17.  Steckemetz et al. teaches a total length of the first other pad in the second direction is greater than a total length of the first one end pad in the second direction (Figure 10-11).


a second conductive region positioned at the other surface of the semiconductor substrate (Figure 3, #30 & Paragraph 0042); and
a second electrode electrically connected to the second conductive region (Figure 3, #44 & Paragraph 0042),
wherein the second electrode includes a second bus bar including a plurality of second pad portions positioned in the second direction (Figure 9, #422),
wherein the plurality of second pad portions include a second extension pad positioned on one end side of the second bus bar, and a second end pad position on the other end side of the second busbar (Figure 9, #422a – the pads on the “ends”).
Kim et al. discloses that the solar cell panel is bi-facial, meaning the electrode configuration on the front and back is the same.
What Kim et al. does not disclose is that an outer area of the second extension pad is different from an outer area of the second end pad.
Steckemetz et al. teaches an area of a end pad is different from an area of a extension pad (Figure 10-11).  Steckemetz et al. teaches that a sequence of contact surfaces can be used which reduces in the X-direction, that is, in the direction of a cell connector, wherein a stepped decrease in length of the contact surfaces can be configured or even a significant decrease can be configured wherein it is preferred to configure a decrease in the lengths of the contact surfaces such that the contact surfaces located on the edge of the solar cell have the maximum lengths, because the strongest mechanical forces are exerted here on the cell connector during the manufacturing and thus there is the greatest risk for peeling-off of the cell connector (Paragraph 0037).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teachings of 

	In view of Claim 20, Kim et al. and Steckemetz et al. are relied upon for the reasons given above in addressing Claim 13.  Kim et al. teaches that the first and second solar cells each have a long axis and a short axis, wherein the first direction is parallel to the long axis of the first and second solar cells and the second direction is parallel to the short axis of the first and second solar cells, such that the wiring members connect the first and second solar cells along the short axis (Figure 5, #142 is parallel to the short axis while the long axis has finger electrodes parallel to it).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638. The examiner can normally be reached Monday-Friday 8am-430pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726